Motions to dismiss appeals from orders denying appellants’ cross motions requesting the Justice presiding at Special Term, Part I, Supreme Court, Kings County, to refer to the Justice presiding at the additional Special Term of said court, respondents’ motions to quash subpoenas issued by the said additional Special Term. Motions granted, without costs, and appeals dismissed. Since such orders relate to a matter of procedure it may not be said that they affect any substantial right of appellants and, hence, no appeal lies from such orders. Despite our dismissal of these appeals, we deem it advisable to elaborate upon our views as to the proper practice with respect to motions affecting subpoenas or other process issued out of the said additional Special Term, and to correct an inadvertent error in our two prior decisions upon the subject (Matter of Anonymous No. 1 [Hurley], 5 A D 2d 872; Matter of Anonymous No. 3 [Hurley], 5 A D 2d 872). In those decisions we dismissed motions made in this court to quash subpoenas issued out of the said additional Special Term on the ground that this court, while it possessed jurisdiction, nevertheless would not entertain such motions in the first instance, and that such motions should be addressed to the “Supreme Court”. Our intention, however, was to state that such motions should be addressed to the said additional Special Term of the Supreme Court. This court, by its order of January 21, 1957, appointed that additional Special Term. Under said order it was only that additional Special Term which was authorized to conduct this judicial inquiry “with full power to compel the attendance of witnesses, their testimony under oath and the production of all relevant books, papers and records ”. Inadvertently, however, in our decisions of March 5, 1958, when we relegated the moving parties there to the Supreme Court, we failed to insert the qualifying words “ additional Special Term of the ” before the words “ Supreme Court ”. To rectify the inadvertence, this court on its own motion will correct its said decisions accordingly, nune pro tunc. It is obvious that the power to quash a subposna issued out of the additional Special Term is an incident of the exclusive powers vested in the said additional Special Term by the order appointing it. Therefore, it would be inappropriate and improper for a justice presiding at another Special Term to review the propriety of the action taken by the Justice at the said additional Special Term or to attempt to annul or confirm any such action. By our prior decisions we never intended that such a result should eventuate. Present-— Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.